A party seeking to vacate an order entered upon his or her default is required to demonstrate a reasonable excuse for the default and the existence of a meritorious cause of action or defense (see CPLR 5015 [a] [1]; Nowell v NYU Med. Ctr., 55 AD3d 573 [2008]; Simpson v Tommy Hilfiger U.S.A., Inc., 48 AD3d 389 [2008]). The determination of what constitutes a reasonable excuse lies within the Supreme Court’s discretion (see Santiago v New York City Health & Hosps. Corp., 10 AD3d 393, 394 [2004]; Roussodimou v Zafiriadis, 238 AD2d 568, 569 [1997]). Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in denying the plaintiffs motion to vacate the order dated April 29, 2008, entered upon his default. Santucci, J.P, Angiolillo, Leventhal and Lott, JJ., concur.